DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 28 September 2020.
Claims 1-35 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12, 13, 16-19, 21-26, 28, 29, and 32-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US Publication 2010/0050035). 
With respect to claims 1 and 17, Hong teaches A method of wireless communication at a user equipment (UE), (UE, Figure 1) the method comprising: 
transmitting, to a scheduling entity, a first HARQ response comprising a first negative acknowledgment (NACK) associated with a first data packet, the first NACK configured to indicate that decoding values associated the first data packet are stored in a buffer configured to hold HARQ information; (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. For example, when the received data packet is stored in the buffer because the buffer capacity is sufficient, the 1-bit information of the NACK packet is recoded as "0", Paragraph 46) and 
transmitting, to the scheduling entity, a second HARQ response comprising a reset NACK associated with a second data packet, the reset NACK configured to indicate that decoding values associated with the second data packet are not stored in the buffer. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. when the received data packet is not stored in the buffer because the buffer capacity is not enough, the 1-bit information of the NACK packet is recoded as "1”, Paragraph 46)  

With respect to claims 2 and 18, Hong teaches storing the decoding values associated with the first data packet in the buffer. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. For example, when the received data packet is stored in the buffer because the buffer capacity is sufficient, the 1-bit information of the NACK packet is recoded as "0", Paragraph 46)  

With respect to claims 3 and 19, Hong teaches determining not to store the decoding values associated with the second data packet in the buffer. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. when the received data packet is not stored in the buffer because the buffer capacity is not enough, the 1-bit information of the NACK packet is recoded as "1”, Paragraph 46)  
With respect to claims 5 and 21, Hong teaches wherein the first data packet and the second data packet are associated with different HARQ processes, respectively. (the HARQ Type III scheme and  the HARQ Type I scheme are used to send different packets, paragraph 11)
With respect to claims 6 and 22, Hong teaches wherein the first data packet and the second data packet are associated with a same HARQ process. (the HARQ Type II scheme and the HARQ Type I scheme are used to send same packets, paragraph 08)
With respect to claims 7 and 23, Hong teaches wherein the transmitting the second HARQ response comprises: determining a potential decoding enhancement of combining the decoding values of the second data packet and decoding values of one or more data packets that are associated with the second data packet in a same HARQ process; and if no potential decoding enhancement is determined, transmitting, to the scheduling entity, the second HARQ response comprising the reset NACK, without storing the decoding values of the second data packet. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. when the received data packet is not stored in the buffer because the buffer capacity is not enough, the 1-bit information of the NACK packet is recoded as "1”, Paragraph 46)  
With respect to claims 8 and 24, Hong teaches receiving, from the scheduling entity, a third data packet that is associated with the first data packet in a same HARQ process; determining a potential decoding enhancement of combining the decoding values of the first data packet and decoding values of the third data packet; and if no potential decoding enhancement is determined, transmitting, to the scheduling entity, a third HARQ response comprising a reset NACK of the third data packet, without storing the decoding values of the third data packet. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. when the received data packet is not stored in the buffer because the buffer capacity is not enough, the 1-bit information of the NACK packet is recoded as "1”, Paragraph 46)  
With respect to claims 9 and 25, Hong teaches transmitting, to the scheduling entity, a capability message that indicates availability of first buffers and second buffers at the UE, the first buffers configured to store decoding values associated with data packets received from the scheduling entity, and the second buffers configured to store HARQ response status without corresponding decoding values of the data packets. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. For example, when the received data packet is stored in the buffer because the buffer capacity is sufficient, the 1-bit information of the NACK packet is recoded as "0", Paragraph 46)
With respect to claims 10 and 26, Hong teaches further comprising: receiving, from the scheduling entity, a plurality of data packets respectively in a plurality of HARQ threads that are initiated by the reset NACK, each of the data packets identified by a HARQ process index and a HARQ thread index of the corresponding HARQ thread; and transmitting respective HARQ responses of the plurality of data packets without retaining decoding values of the plurality of data packets. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. when the received data packet is not stored in the buffer because the buffer capacity is not enough, the 1-bit information of the NACK packet is recoded as "1”, Paragraph 46)  
With respect to claims 12 and 28, Hong teaches A method of wireless communication operable at a scheduling entity, comprising: 
transmitting, to a user equipment (UE), a first data packet; receiving, from the UE, a first hybrid automatic repeat request (HARQ) response comprising a first negative acknowledgment (NACK) of the first data packet, the first NACK indicating that decoding values of the first data packet are stored by the UE in a buffer configured to hold HARQ information; transmitting, to the UE, a second data packet; (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. For example, when the received data packet is stored in the buffer because the buffer capacity is sufficient, the 1-bit information of the NACK packet is recoded as "0", Paragraph 46) and 
receiving, from the UE, a second HARQ response comprising a reset NACK of the second data packet, the reset NACK indicating that decoding values of the second data packet are discarded by the UE. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. when the received data packet is not stored in the buffer because the buffer capacity is not enough, the 1-bit information of the NACK packet is recoded as "1”, Paragraph 46)  
With respect to claims 13 and 29, Hong teaches receiving, from the UE, a capability message that indicates availability of first HARQ buffers and second HARQ buffers at the UE, the first HARQ buffers configured to store decoding values of data packets, the second HARQ buffers configured to store HARQ response status without corresponding decoding values of the data packets. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. For example, when the received data packet is stored in the buffer because the buffer capacity is sufficient, the 1-bit information of the NACK packet is recoded as "0", Paragraph 46)
With respect to claims 16 and 32, Hong teaches transmitting, to the UE, a third data packet; receiving, from the UE, a third HARQ response of the third data packet; and selectively transmitting a first redundancy version or a second redundancy of the third data packet, depending on whether the third HARQ response comprising a first NACK or reset NACK of the third data packet. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. For example, when the received data packet is stored in the buffer because the buffer capacity is sufficient, the 1-bit information of the NACK packet is recoded as "0", Paragraph 46)
With respect to claim 33, Hong teaches a wireless communication method, comprising: 
receiving at least one wireless communication packet from at least one other wireless entity using a hybrid automatic repeat request (HARQ) process; (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. For example, when the received data packet is stored in the buffer because the buffer capacity is sufficient, the 1-bit information of the NACK packet is recoded as "0", Paragraph 46) and 
transmitting, to the other wireless entity, a HARQ response comprising a reset NACK without keeping decoding values associated with the wireless communication packet for later soft combining in the HARQ process. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. when the received data packet is not stored in the buffer because the buffer capacity is not enough, the 1-bit information of the NACK packet is recoded as "1”, Paragraph 46)  
With respect to claim 34, Hong teaches determining not to store the decoding values in a buffer configured to store HARQ information, based on a plurality of factors. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. when the received data packet is not stored in the buffer because the buffer capacity is not enough, the 1-bit information of the NACK packet is recoded as "1”, Paragraph 46)  
With respect to claim 35, Hong teaches receiving, from the other wireless entity, a plurality of wireless communication packets using a light HARQ process comprising a plurality of light HARQ threads; and transmitting a HARQ feedback in each of the light HARQ threads without keeping corresponding decoding values of the plurality of wireless communication packets. (1-bit information notifying whether the received data packet is stored in the buffer or not is inserted into the NACK packet and transmitted to the transmitter. when the received data packet is not stored in the buffer because the buffer capacity is not enough, the 1-bit information of the NACK packet is recoded as "1”, Paragraph 46)  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Publication 2010/0050035) in view of Classon et al. (US Publication 2003/0118031).
With respect to claims 4 and 20, Hong doesn’t teach determining a signal-to-interference-plus-noise ratio (SINR) of the second data packet; determining a signal quality of a channel carrying the second data packet by comparing the SINR with a historic SINR of the channel; and determining to transmit the reset NACK based on the signal quality.
Classon teaches determining a signal-to-interference-plus-noise ratio (SINR) of the second data packet; determining a signal quality of a channel carrying the second data packet by comparing the SINR with a historic SINR of the channel; and determining to transmit the reset NACK based on the signal quality. (HARQ feedback generator may generate the self-decode request in response to a determination of whether the receiver could process the received data packet. For example, when the channel quality attribute associated with the received data packet indicates a poor quality data packet, HARQ feedback generator 260 may send a request for a self-decodable packet, Paragraph 60)  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hong by determining a signal-to-interference-plus-noise ratio (SINR) of the second data as taught by Classon. The motivation for combining Hong and Classon is to be able to improve retransmission efficiency and operating a communication system using a reduced memory hybrid automatic repeat request.

Claim 11, 14, 15, 27 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Publication 2010/0050035) in view of Zhang et al. (US Publication 2022/0255670).
With respect to claims 11 and 27, Hong doesn’t teach receiving, from the scheduling entity, downlink control information (DCI) comprising the HARQ process index and the HARQ thread index
Zhang teaches receiving, from the scheduling entity, downlink control information (DCI) comprising the HARQ process index and the HARQ thread index. (the downlink control information includes a HARQ process index indication field and an NDI indication field, respectively used to indicate a HARQ process number and NDI information corresponding to one TB scheduled by the DCI, Paragraph 209)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hong by downlink control information (DCI) comprising the HARQ process index and the HARQ thread index as taught by Zhang. The motivation for combining Hong and Zhang is to be able to reduce overheads of DCI transmission and save transmission resources.

With respect to claims 14 and 30, Hong doesn’t teach transmitting, to the UE, a plurality of data packets respectively in a plurality of HARQ threads that are initiated by the reset NACK, each of the plurality of data packets identified by a HARQ process index and a HARQ thread index of the corresponding HARQ thread.
Zhang teaches transmitting, to the UE, a plurality of data packets respectively in a plurality of HARQ threads that are initiated by the reset NACK, each of the plurality of data packets identified by a HARQ process index and a HARQ thread index of the corresponding HARQ thread. (the downlink control information includes a HARQ process index indication field and an NDI indication field, respectively used to indicate a HARQ process number and NDI information corresponding to one TB scheduled by the DCI, Paragraph 209)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hong by downlink control information (DCI) comprising the HARQ process index and the HARQ thread index as taught by Zhang. The motivation for combining Hong and Zhang is to be able to reduce overheads of DCI transmission and save transmission resources.
With respect to claims 15 and 31, Hong doesn’t teach transmitting, to the UE, a third data packet; receiving, from the UE, a third HARQ response of the third data packet; and selectively transmitting a first redundancy version or a second redundancy of the third data packet, depending on whether the third HARQ response comprising a first NACK or reset NACK of the third data packet.
Zhang teaches further comprising: transmitting, to the UE, downlink control information (DCI) comprising the HARQ process index and the HARQ thread index. (the downlink control information includes a HARQ process index indication field and an NDI indication field, respectively used to indicate a HARQ process number and NDI information corresponding to one TB scheduled by the DCI, Paragraph 209)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hong by downlink control information (DCI) comprising the HARQ process index and the HARQ thread index as taught by Zhang. The motivation for combining Hong and Zhang is to be able to reduce overheads of DCI transmission and save transmission resources.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472